United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.P., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, Albuquerque, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0685
Issued: August 3, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 23, 2016 appellant filed a timely appeal from a December 22, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s claim for a schedule award.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.3
On February 6, 2007 appellant, then a 34-year-old social services assistant, filed a
traumatic injury claim (Form CA-1) alleging that he sustained a right knee injury at work on
February 4, 2007 when he slipped while walking up stairs covered with snow salt and felt pain in
his right knee while recovering his balance. He stopped work on February 4, 2007. OWCP
accepted appellant’s claim for a tear of the medial meniscus of his right knee.
On May 9, 2007 Dr. Mark D. Russ, an attending Board-certified orthopedic surgeon,
performed OWCP-authorized right knee arthroscopic surgery with medial shelf plica excision and
minor synovectomy. During the operation, he found appellant’s right medial meniscus to be
intact. Appellant received disability compensation on the daily rolls beginning May 9, 2007 and
on the periodic rolls on September 30, 2007.
In April 2009, OWCP expanded appellant’s accepted conditions to include deep vein
thrombosis of his right lower extremity due to the May 9, 2007 knee surgery.
To determine appellant’s current work capacity, OWCP referred him for a second opinion
examination, which was performed on December 3, 2013 by Dr. Nicholas Sotereanos, a Boardcertified orthopedic surgeon. Dr. Sotereanos posited that appellant’s work-related conditions had
resolved and indicated that he had patellar tendinitis, which was not related to his February 4,
2007 injury or authorized surgery.
By decision dated March 5, 2014, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective March 9, 2014 because he no longer had any residuals from his
accepted work injury. The termination action was based on the December 3, 2013 opinion of
Dr. Sotereanos. Appellant requested a telephone hearing with an OWCP hearing representative
regarding OWCP’s termination action and a hearing was held on September 10, 2014. By
decision dated November 3, 2014, the OWCP hearing representative denied modification of
OWCP’s March 5, 2014 decision.
On March 25, 2015 appellant filed a claim for compensation (Form CA-7) claiming
schedule award compensation for permanent impairment due to his accepted work injuries. In an
April 6, 2015 letter, OWCP requested that he submit medical evidence addressing whether he had
permanent impairment of his right lower extremity under the standards of the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) (6th ed. 2009). Appellant was provided 30 days to submit such evidence, but he did not
submit it within the allotted time.

3

In late 2009, appellant requested OWCP to approve a second right knee surgery and to accept the condition of
arthrofibrosis as due to the February 4, 2007 work injury. In decisions dated November 16, 2010 and October 24,
2011, OWCP denied his requests for surgery and expansion of the accepted conditions. By decision dated June 25,
2012, the Board affirmed OWCP’s October 24, 2011 decision. Docket No. 12-0302 (issued June 25, 2012).

2

By decision dated May 12, 2015, OWCP denied appellant’s schedule award claim because
he had failed to submit sufficient medical evidence establishing permanent impairment of his right
lower extremity due to his work-related injury.
In May 2015, appellant, through counsel, requested a telephonic hearing with an OWCP
hearing representative.
In September 2015, OWCP received a July 30, 2015 report from Dr. Catherine W.
Campbell, an attending Board-certified orthopedic surgeon. Dr. Campbell concluded that
appellant had 11 percent permanent impairment of his right lower extremity due to peripheral
vascular disease in that extremity. In order to calculate this impairment, she referenced Table 4-12
on page 69 of the sixth edition of the A.M.A., Guides. Dr. Campbell posited that appellant had
reached maximum medical improvement on January 1, 2009 a date she characterized as being
approximately six months after he developed acute venous thrombus.
The OWCP hearing representative, in a November 30, 2015 decision, issued a decision
prior to the requested telephonic hearing. She set aside OWCP’s May 12, 2015 decision and
remanded the case to OWCP for further development. The hearing representative noted that
appellant had submitted a report from Dr. Campbell, which provided an impairment rating for his
right lower extremity. She indicated that there was now sufficient evidence to warrant further
development of appellant’s schedule award claim and directed OWCP to carry out such
development.
On December 2, 2015 OWCP referred the case to an OWCP medical adviser for evaluation
of whether the medical evidence of record, including the July 30, 2015 impairment evaluation of
Dr. Campbell, showed that appellant had permanent impairment of his right lower extremity under
the standards of the sixth edition of the A.M.A., Guides.4
In a December 22, 2015 decision, OWCP denied appellant’s claim for a schedule award
due to permanent impairment of his right lower extremity. It discussed the July 30, 2015
impairment evaluation of Dr. Campbell and indicated that “the weight of the medical evidence
continues to lie with the opinion of Dr. Sotereanos who concluded that the claimant no longer
demonstrated residuals or disability causally related to his February 4, 2007 work injury or
OWCP-approved surgery. The new medical evidence submitted fails to address the issue at
hand.” OWCP did not mention that appellant’s case had been referred to an OWCP medical
adviser on December 2, 2015 for evaluation of whether he had a permanent impairment of his
right lower extremity.
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
4

In particular, OWCP asked the OWCP medical adviser to consider whether it was appropriate for Dr. Campbell to
choose a retroactive date of maximum medical improvement for appellant’s right lower extremity condition.
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404 (1999).

3

loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by the implementing regulations as the appropriate standard for
evaluating schedule losses.7 The effective date of the sixth edition of the A.M.A., Guides is
May 1, 2009.8
OWCP procedures provide that after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment under the relevant standards of the A.M.A., Guides.9 As a matter of
course, the OWCP medical adviser should provide rationale for the percentage of impairment
specified. When more than one evaluation of the impairment is present, it will be especially
important for the OWCP medical adviser to provide such medical reasoning.10
OWCP procedures provide that termination of a claim for all benefits due to a finding of
no residuals of work-related condition does not automatically bar a subsequent schedule award.
Rather, OWCP should consider the schedule award matter separately from the termination of
benefits. If a claimant applies for a schedule award after termination, and submits medical
evidence reflecting permanent impairment as a result of the work-related injury or exposure,
OWCP should develop the claim further, even if a finding of no residuals has previously been
made.11
ANALYSIS
OWCP accepted that on February 4, 2007 appellant sustained a tear of the medial meniscus
of his right knee. On May 9, 2007 appellant underwent OWCP-authorized right knee arthroscopic
surgery with medial shelf plica excision and minor synovectomy. OWCP expanded his accepted
conditions to include deep vein thrombosis of his right lower extremity due to the May 9, 2007
knee surgery.12 On March 25, 2015 appellant filed a claim for a schedule award due to his
accepted work injuries. OWCP denied his schedule award claim in decisions dated May 12 and
December 22, 2015.

7

Id. See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.6 (January 2010); id., at Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (January 2010).
8

Id., at Chapter 2.808.5a (February 2013); see also id., at Chapter 3.700, Exhibit 1 (January 2010).

9

Id., at Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.6f (February 2013).

10

Id., at Chapter 2.808.6f(1) (February 2013).

11

Id., at Chapter 2.808.11 (February 2013).

12

By decision dated March 5, 2014, OWCP terminated appellant’s wage-loss compensation and medical benefits
effective March 9, 2014 based on the December 3, 2013 opinion of Dr. Sotereanos, an OWCP referral physician. In a
November 3, 2014 decision, an OWCP hearing representative denied modification of OWCP’s March 5, 2014
decision.

4

The Board notes that, on December 2, 2015, the hearing representative referred appellant’s
case to an OWCP medical adviser for evaluation of the medical records, including the July 30,
2015 impairment rating report from Dr. Campbell, to determine whether appellant had permanent
impairment of his right lower extremity.
While the claimant has the burden to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.13 Accordingly, once OWCP undertakes to
develop the medical evidence further, it has the responsibility to do so in the proper manner.14
The Board finds that OWCP began developing appellant’s schedule award claim through
referral to an OWCP medical adviser on December 2, 2015, but did not complete such
development prior to issuing its decision denying his claim on December 22, 2015.15 Upon return
of the case file, OWCP shall prepare a statement of accepted facts and forward it along with the
relevant medical records, including the July 30, 2015 impairment rating report of Dr. Campbell, to
an OWCP medical adviser for consideration. The OWCP medical adviser should consider all
relevant aspects of appellant’s schedule award claim and provide an impairment rating in
accordance with the standards of the sixth edition of the A.M.A., Guides. After carrying out this
development, OWCP shall issue a de novo decision regarding appellant’s schedule award claim
for his right lower extremity.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether OWCP
properly denied appellant’s claim for a schedule award.

13

Russell F. Polhemus, 32 ECAB 1066 (1981).

14

Robert F. Hart, 36 ECAB 186 (1984).

15

The Board notes that the termination of appellant’s wage-loss compensation and medical benefits effective
March 9, 2014 would not serve as an automatic bar to appellant receiving schedule award compensation. See supra
note 11; R.L., Docket No. 09-1948 (issued June 29, 2010).

5

ORDER
IT IS HEREBY ORDERED THAT the December 22, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: August 3, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

